United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        February 6, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-40634
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER LINAN,

                                           Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 3:02-MJ-35-ALL
                        --------------------


Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Javier Linan appeals the sentence of imprisonment imposed by

the magistrate      judge   upon   revocation    of   his   probation.        See

18 U.S.C. § 3401; 28 U.S.C. § 636(a)(4).           This court lacks juris-

diction over the instant appeal.         18 U.S.C. § 3742(h).       The appeal

is therefore DISMISSED.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.